DETAILED ACTION
This action is in response to the amendment filed on 06/15/2021.
Claims 1, 8, 15, have been amended. 
Claims 1-4, 6, 8-10, and 12-21 are currently pending and have been examined. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2021 has been entered.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-4, 6, 8-10, and 12-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, and 15 recite “using a rules engine or cognitive system to identify a context present when the first health data was present for the first person”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification para [50], the rules engine or congestive system is performing a determination of a context while identifying the context is associated with different attributes such as location, time, financial transaction, etc., see (Applicant para [47], [67], [71]), Therefore, this limitation of claims 1, 8, and 15 are considered to be new matter.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim(s) 1-4, 6, 8-10, and 12-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1-4, 6, and 21 are drawn to method, Claim(s) 8-10 and 12-14 are drawn to a system, and Claim(s) 15-20 are drawn to art of manufacturer and each of which is within the four statutory categories (i.e. a machine and a process). Claim(s) 1-4, 6, 8-10, and 12-21 are further directed to an abstract idea on the grounds set out in detail below.

Independent Claims 1, 8, 15 recite the steps of:
“determine[ing] a first health data about the first person; determine[ing] that there is an abnormality of the first health data relative to a baseline data about the first person's health; identify[ing] a context present when the first health data was present for the first person; identify[ing] the context based on an anonymized health data of a second person who was proximal to a physical location of the first person; using the second person's anonymized health data to correlate with the first health data; determine[ing] whether the abnormality is an actual health problem based on the correlation between the first health data and the second person's anonymized health data” 
The steps of the claim(s) for the invention represents an abstract idea of a series of steps that recite a process for obtaining a user health data, using the data to determine if any abnormalities, if abnormality detected identify context that may triggered abnormality and identify and correlate a context from a second user device whose health data is anonymized and is proximal to the user location, and determine if the event is actual health issue. This abstract 
The claim(s) limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind that constitute Mental Processes but for the recitation of generic computer components. The claim(s) steps for the invention represents an abstract idea of a series of steps that a healthcare provider (doctor, nurse, etc.) may follow in diagnosing a patient health issues bases on analyzing abnormalities. This corresponds to the court-recognized abstract idea of a mental process that a care provider should follow when monitoring and testing a patient for health related malfunctions (e.g. physiological, neurological, etc.). Both the instant claims and the abstract idea are defined by a series of mental steps directed to diagnosing a condition in a patient. Collecting a person health and context data through generic sensor/device to be analyzed to determine a possible health issue are steps of observing, evaluating, judgment and opinion which are citing a process for which can be performed using a human mind.
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below. 
Accordingly, claims 1, 8, and 15 recite an abstract idea.

see (Applicant, para 21, 29, 94). The computer to perform all steps mentioned above and the combination of these additional elements is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. This judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea. Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas, see (Applicant para 23). Thus the judicial exceptions recited in claims 1, 8, and 15 are not integrated into a practical application 
The claims as a whole are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. data sources (e.g. IoT devices), processors, memory); and the generic computer components merely perform generic computer functions (i.e. collecting data, storing data, processing, correlating information), see (Applicant, para 93, 98). The generic computing elements are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions of using a data collected and from databases, analyzing the data, and output/displaying data. (See, MPEP §2016.05(d)). In addition, the “store[ing]” step, have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(iv) “Storing and retrieving information in memory” is well-understood, routine, and conventional1. As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-4, 6, 9-10, 12-14 and 16-21 include all of the limitations of claim(s) 1, 8, and 15, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as:
“using and storing the first health data about the first person in accordance with a Health Insurance Portability and Accountability Act (HIPAA) standard” in claim 2, where the claim(s) that, under the broadest reasonable interpretation encompasses user to utilize available data that may be performed using human mind, but for, the recitation of the generic computer components which is/are similarly rejected because, neither of the claim(s), further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. The claim recites additional elements such as “store[ing]” and “a Health Insurance Portability and Accountability Act (HIPAA)” which is/are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant post/extra-solution activity, see MPEP § 2106.05(g). This judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to see MPEP 2106.05(d)(II)(iv).
“determining the baseline data about the person's health from an electronic medical record (EMR) for the person” in claim 3 and 20 where the claim(s) that, under the broadest reasonable interpretation encompasses user to determine a baseline using known data which may be performed using human mind, but for, the recitation of the generic computer components which is/are similarly rejected because, neither of the claim(s), further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas.
“wherein the first health data about the first person comprises at least one of: (i) a heart rate, (ii) a hormone level, (iii) a glucose level, (iv) a sleep pattern, (v) a breathing pattern, (vi) a stress level, (vii) a body temperature, and (viii) a food or caloric intake by the person” in claim 4 where the recited claim limitation is/are analyzed as additional element which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity, see MPEP § 2106.05(g). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception the claims simply instruct the additional elements to implement the concept described in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already 
“determining whether the second person was in a physical location proximal to the first person based on a global positioning system (GPS) information of a computing device of the second person and a GPS information of a computing device of the first person” in claim 6 where the claim(s) that, under the broadest reasonable interpretation encompasses user to determine proximity between two users using a known data (e.g. GPS information) available that may be performed using human mind, but for, the recitation of the generic computer components which is/are similarly rejected because, neither of the claim(s), further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. The claim recites additional element(s) (e.g. GPS, computing device) that is/are analyzed as additional element which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity, see MPEP § 2106.05(g). This judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea. The claim does not include additional elements that is/are sufficient to amount to significantly See, MPEP §2016.05(d)). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
“identify the context based on a time at which the first health data about the person was measured from the person” in claim 9 where the claim(s) that, under the broadest reasonable interpretation encompasses user to identify a context using a known data such as when data was measured (e.g. time of data measurement) that may be performed using human mind, but for, the recitation of the generic computer components which is/are similarly rejected because, neither of the claim(s), further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas.
claim 10 where the claim(s) that, under the broadest reasonable interpretation encompasses user to identify a context using a known data such as location when data was measured (e.g. location of data measurement) that may be performed using human mind, but for, the recitation of the generic computer components which is/are similarly rejected because, neither of the claim(s), further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas.
“extract an activity of the first person associated with the first person from a credit card transaction” in claim 12 where the claim(s) that, under the broadest reasonable interpretation encompasses user to obtain activity of a person using a known data (e.g. purchases) that may be performed using human mind, but for, the recitation of the generic computer components which is/are similarly rejected because, neither of the claim(s), further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. The claim recites additional element(s) (e.g. credit card) that is/are analyzed as additional element which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity, see MPEP § 2106.05(g). This judicial exception is not integrated into a practical application because adding a See, MPEP §2016.05(d)). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
“identify the context based on a digital payment associated with the first health data about the person” in claim 13 where the claim(s) that, under the broadest reasonable interpretation encompasses user to obtain activity of a person using a known data (e.g. purchases) that may be performed using human mind, but for, the recitation of the generic computer components which is/are similarly rejected because, neither of the claim(s), further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. The See, MPEP §2016.05(d)). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
“identify the context based on a social media activity of the first person” in claim 14 where the claim(s) that, under the broadest reasonable interpretation encompasses user to obtain activity of a person using a known data (e.g. social media interactions) that may be performed using human mind, but for, the recitation of the generic computer components which is/are similarly rejected because, neither of the claim(s), further, defined the abstract idea and do not See, MPEP §2016.05(d)). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 claim 16 where the claim(s) that, under the broadest reasonable interpretation encompasses user to remove or hide known data that may be performed using human mind, but for, the recitation of the generic computer components which is/are similarly rejected because, neither of the claim(s), further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas.
“determine whether the abnormality occurs repeatedly when the first person is at a physical location” in claim 17 where the claim(s) that, under the broadest reasonable interpretation encompasses user to recognize abnormal data (e.g. health data) and if such event is repeated with connection to a known data such as location that may be performed using human mind, but for, the recitation of the generic computer components which is/are similarly rejected because, neither of the claim(s), further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas.
“determine whether the abnormality occurs repeatedly at a particular time of day, week, or month” in claim 18 where the claim(s) that, under the broadest reasonable interpretation encompasses user to recognize abnormal data (e.g. health data) and if such event is repeated with connection to a known data such as time (e.g. day, week, month) that may be performed using 
“store the association between the context and the first health data in an electronic medical record (EMR) of the first person” in claim 19 where the claim recites a step “store[ing]” that is analyzed as additional elements which is/are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant post/extra-solution activity, see MPEP § 2106.05(g). This judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea. Further, the “store[ing]” step, have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions, see MPEP 2106.05(d)(II)(iv). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
“wherein the short-range communication comprises at least one of: a Bluetooth® protocol, a Nearfield Communication (NFC) protocol, or a Digital Enhanced Cordless Telecommunications (DECT) protocol” in claim 21 where the recited claim limitation is/are See, MPEP §2016.05(d)). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-10, and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 2016/0170998 A1 –“Frank”) in view of Redei (US 2014/0275807 A1) in view of Reeve et al. (EP 2 420 854 B1 – “Reeve”)

Regarding Claim 1 (Currently Amended), Frank teaches a computer-implemented method for providing context to a first person's health data, the method comprising:
determining a first health data about the first person from an Internet of Things (IoT) sensor device Frank discloses using set of sensors device(s) connected via internet of things for 
determining that there is an abnormality of the first health data relative to a baseline data about the first person's health Frank discloses events corresponding to measurement of affective response which is reflection of an experience a user is having as such the affective response is corresponding to detected physiological signals (e.g. a heart rate level) provided by sensors that determines difference between affective response (e.g. a heart rate level) and a baseline value and determine also wellness of the user using a wellness threshold/baseline where a change in the physiological signal is compared to the baseline which is identifying any abnormalities related to the physiological data [first health data] (Frank: [0179], [0439], [0462], [0475]; the wellness-threshold represents a change, to a certain extent, to one or more physiological signals. In one example, the wellness-threshold may correspond to an increase of at least 2° F. in the body temperature. In another example, the wellness threshold may correspond to an increase of at least 10 beats-per-minute to the heart rate. Additionally or alternatively, the wellness-threshold may represent a certain affective value, such as a value on a 
in response to determining that there is an abnormality of the first health data, using a rules engine or cognitive system to identify a context present when the first health data was present for the first person Frank discloses a determination of changes in affective response measurement obtained by physiological signal changes [abnormality] of a user where affective response indicates emotions measurement, i.e. positive or negative, implicated by physiological changes of the user responding to an event and an experience that a user had. Frank discloses determining a user event utilizing Bayes' rule, cognitive systems, and/or different other algorithms for identifying event surrounding condition or event circumstances/situation [interpreted as context] to include location, time, environmental, behavior, etc. as such collecting data from various sources such as the user device, other devices, third party information, etc. for evaluating the present situation and identify the event condition [context present] such as using an imaging sensor images to identify the what the user was paying attention to [context] that reflected on the user emotion and based on the experience determined, the context data is provided (Frank: [0360], [0460]-[0462], [0477], [1562], [1580], [1583]; when a measurement of affective response is relative, i.e., it represents a change in a level of a physiological signal and/or a behavioral cue of a user, then the direction of the change may be used to determine whether the measurement is positive or negative…, [1588], [1600], [1678]; An event may have additional corresponding attributes that describe the specific instantiation of the event in which the user had the experience, [1691], [1699], [1731]; Identifying events may involve utilizing information of one or more of various types of information and/or from one or more of various 
identifying the context based on an anonymized health data of a second person who was proximal to a physical location of the first person Frank discloses measurements of affective response being determined by a changes of physiological information of a person and identifying the context of a user [person person] based on using another user [second person] or a group of users information being at the same location or in the vicinity [interpreted as proximal] as the first user such as being at the same hotel or restaurant where using the context of other users involves removal of at least some of the personal information [interpreted as anonymizing] of the users measurements (Frank: [0308], [0326], [0336], [0359], [0360]; the measurements of at least some of the users from the crowd 500 to being at the location 512 include measurements of the at 
using the second person's anonymized health data to correlate with the first health data Frank discloses removal of users personal information [interpreted as anonymizing] from measurement data [interpreted as health data], monitoring and collecting a user [interpreted as first person] information and performing collection process for another/other user [interpreted as second person] in a vicinity of the user and using the other user [interpreted as second person] experience measurement that correspond [interpreted as correlating] to an event of the user [interpreted as first person] (Frank [1616], [1731]; at least some of the information is collected 
securely storing an association between the context and the first health data in a computer memory Frank: [1601]; a sensor may store data it collects and/processes (e.g., in electronic memory), [1834]; the protocol may dictate what type of security measures must be implemented when storing certain types of data (e.g., usage of certain encryption algorithms), [1839], [1919]-[1920]; the collection module is configured to retrieve at least some of the measurements from one or more databases that store measurements of affective response of users… the one or more databases may involve distributed storage (e.g., cloud-based storage). In another example, the one or more databases may involve decentralized storage (e.g., utilizing , [2913], [2915]; one module may perform an operation and store the output of that operation in a memory device to which it is communicatively coupled)
wherein determining whether the second person was in a physical location proximal to the first person is based on a short-range wireless communication … a computing device of the second person whose anonymized health data is used for the correlation of the first health data and a computing device of the first person Frank discloses removing users some personal and measurement data [interpreted as second person whose anonymized health data] and discloses using protocols of Bluetooth, NFC, etc., which are classified under short-range wireless communication protocols (Frank: [1616], [1733], [1740]).
However Frank does not expressly disclose using the second anonymized person data to determine the health condition of the first person and determining proximity of users based on short-range wireless communication between the first person computing device and the second person computing device.
Redei teaches 
determining whether the abnormality is an actual health problem based on the correlation between the first health data and the second person's anonymized health data Redei discloses anonymizing patients data and using the anonymized data of a patient [first person] to associate with another patient anonymized data [second person] to determine the health condition of the patient (Redei [0043];  [0099]; The data aggregation unit 924 may be configured to store the anonymized patient data and to store anonymized data of at least one other patient, [0100]; The data analytics unit 926 may be configured to analyze the patient data using other patient data from within the social network 910), [0100]; The data analytics unit 926 may be configured to analyze the patient data using other patient data from within the social network 910, in particular 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frank to incorporate using a the second user anonymized health data to determine the health statues of the first person, as taught by Redei which may help staging a patient diagnoses and minimize the cost of diagnoses (Redei: [0004]).
The combination of Frank and Redei teaches anonymizing health data of users and using short-range wireless communication protocol (e.g. Bluetooth) to transmit data to identify devices in the vicinity [proximity] of the user [first person] (Frank: [1733], [1740]), but does not expressly discloses determining proximity of users based on short-range wireless communication between the first person computing device and the second person computing device.  
Reeve teaches
wherein determining whether the second person was in a physical location proximal to the first person is based on a short-range wireless communication between a computing device of the second person … and a computing device of the first person Reeve discloses detecting proximity of the first and second person devices being in a physical location using short-range communication (e.g. Bluetooth, NFC, etc.) between the two devices (Reeve: [col. 4, line 5-13]; A short-range proximity detector on the device triggers the storage of position data for the current location of the device. For example, the short-range proximity detector may comprise a near field communications (NFC) interface. Other short-range wireless technologies, e.g. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Frank and Redei to incorporate determining proximity using short-range communication between the second person device and the first person device, as taught by Reeve which may help to determine and tagging location of devices (Reeve: [col. 3, line 9-10]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Frank and Redei to apply the short-range communication to pair devices based on proximity, as taught by Reeve since the claimed invention is only a combination of identifying devices in the same location or vicinity (proximal) of a user device using short-range communication to a hub which would have performed the same function of communicating between devices in combination as each did separately. Frank teaches using short-range communication protocol for determining a location of other devices in the vicinity (proximity) of the user device and determine the user data while using proximity between two device as taught by Reeve would perform that same function Frank for obtaining data related to the user, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Regarding Claim 2 (Original), the combination of Frank, Redei, and Reeve teaches the computer-implemented method of claim 1, further comprising: using and storing the first health data about the first person in accordance with a Health Insurance Portability and Accountability Act (HIPAA) standard Frank does not teach using HIPAA compliance when storing user data.  (Redei: [0055]; The system 800 may include a social network infrastructure 837 that may interact with a local case administration layer 829, an anonymizer, data aggregation [0056]; The social network infrastructure 837 may include a scalable, cloud-based case content delivery network 839 that manages a HIPAA-compliant exchange of personal health information, including full audit trail, encrypted file transfer, [0099]; The data aggregation unit 924 may be configured to store the anonymized patient data). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frank to incorporate using ustalizing and storing person data according Health Insurance Portability and Accountability Act (HIPAA) standard, as taught by Redei which provides security to a user data (Redei: [0056]).

Regarding Claim 3 (Original), the combination of Frank, Redei, and Reeve teaches the computer-implemented method of claim 1, further comprising: determining the baseline data about the person's health from an electronic medical record (EMR) for the person Frank discloses building a user profile that includes medical records and conditions and using measurement obtained and stored in user’s record database to determine baseline data (Frank: [0339], [0475], [1334]; a profile of a user, such as a profile from among the profiles 504 may include various values, each of may be characterized as being one or more of the following: a demographic characteristic of the user, a genetic characteristic of the user, a static attribute describing the body of the user, a medical condition of the user…, [1569], [1582], [1601]; utilizes a database storing descriptions of events and corresponding values of measurements of affective response… may also be utilized to compute a baseline corresponding to an event, 

Regarding Claim 4 (Original), the combination of Frank, Redei, and Reeve teaches the computer-implemented method of claim 1, wherein the first health data about the first person comprises at least one of: (i) a heart rate, (ii) a hormone level, (iii) a glucose level, (iv)a sleep pattern, (v) a breathing pattern, (vi) a stress level, (vii) a body temperature, and (viii) a food or caloric intake by the person (Frank: [0312], [0704]; a measurement of affective response of a user is typically collected with one or more sensors coupled to the user, which are used to obtain a value that is indicative of a physiological signal of the user (e.g., a heart rate, skin temperature, or brainwave activity) and/or indicative of a behavioral cue of the user (e.g., a facial expression, body language, or the level of stress in the user's voice). Additionally or alternatively, a measurement of affective response of a user may also include indications of biochemical activity in a user's body, e.g., by indicating concentrations of one or more chemicals in the user's body (e.g., levels of various electrolytes, metabolites, steroids, hormones, neurotransmitters, and/or products of enzymatic activity), [1563], [1636]; a statistic may indicate the average heart rate in the morning hours, the average skin conductance when eating, and/ or the average respiratory rate when sleeping, [1653]).

Regarding Claim 6 (Previously Presented), the combination of Frank, Redei, and Reeve teaches the computer implemented method of claim 1, further comprising: determining whether the second person was in a physical location proximal to the first person based on a global positioning system (GPS) information of a computing device of the second person and a GPS information of a computing device of the first person (Frank: [0308]; The system may optionally include the location verifier module 505, which in one embodiment may be configured to identify when the at least five users were at the hotel… Verifying that users are at the hotel may be done in various ways. In one example, a device of the user may indicate the location of the user (e.g., via GPS and/or joining a local network at the hotel), [0337],).

Regarding Claim 8 (Currently Amended), Frank teaches a computer system configured to provide context to a first person's health data, comprising: 
a processor, a computer-readable memory, a computer-readable tangible storage device, and program instructions stored on the storage device for execution by the processor via the memory (Frank: [0196], [1877]), wherein execution of the program instructions by the computer system configures the computer system to:
determine a first health data about the first person Frank discloses using set of sensors device(s) connected via internet of things for collecting measurements of a first user health data or physiological signals (Frank: [0439], [0460]; the score may be based on measurements of one or more sensors that measure physiological signals such as heart rate, heart rate variability, skin conductance, skin temperature, and/or brainwave activity, [0704]; [1548]; a measurement of affective response of a user comprises, and/or is based on, a physiological signal of the user, 
determine whether there is an abnormality of the first health data relative to a baseline data about the person's health Frank discloses events corresponding to measurement of affective response which is reflection of an experience a user is having as such the affective response is corresponding to detected physiological signals (e.g. a heart rate level) provided by sensors that determines difference between affective response (e.g. a heart rate level) and a baseline value and determine also wellness of the user using a wellness threshold/baseline where a change in the physiological signal is compared to the baseline which is identifying any abnormalities related to the physiological data [first health data] (Frank: [0179], [0439], [0462], [0475]; the wellness-threshold represents a change, to a certain extent, to one or more physiological signals. In one example, the wellness-threshold may correspond to an increase of at least 2° F. in the body temperature. In another example, the wellness threshold may correspond to an increase of at least 10 beats-per-minute to the heart rate. Additionally or alternatively, the wellness-threshold may represent a certain affective value, such as a value on a scale of 1 to 10 indicating how well a person feels. Optionally, the wellness-threshold is below the average value and/or baseline value users have when they are not sick, [1568]-[1570], [1600], [01583], [1738]),
in response to determining that there is an abnormality of the first health data, using a rules engine or cognitive system to identify a context present when the first health data was present for the first person Frank discloses a determination of changes in affective response 
identifying the context based on an anonymized health data of a second person who was proximal to a physical location of the first person Frank discloses measurements of affective response being determined by a changes of physiological information of a person and identifying the context of a user [person person] based on using another user [second person] or a group of users information being at the same location or in the vicinity [interpreted as proximal] as the first user such as being at the same hotel or restaurant where using the context of other users involves removal of at least some of the personal information [interpreted as anonymizing] of the users measurements (Frank: [0308], [0326], [0336], [0359], [0360]; the measurements of at least some of the users from the crowd 500 to being at the location 512 include measurements of the at least some of the users while they were at the location each having-what could be characterized as---different experiences while at the location, [0460], [0839]-[0840], [1616]; processing measurements of affective response of users involves removal of at least some of the personal information about the users from the measurements prior to measurements being transmitted…, [1716]; [1731]; at least some of the information is collected by a software agent that operates on behalf of an entity that is not the user corresponding to the event, such as a software agent of 
using the second person's anonymized health data to correlate with the first health data Frank discloses removal of users personal information [interpreted as anonymizing] from measurement data [interpreted as health data], monitoring and collecting a user [interpreted as first person] information and performing collection process for another/other user [interpreted as second person] in a vicinity of the user and using the other user [interpreted as second person] experience measurement that correspond [interpreted as correlating] to an event of the user [interpreted as first person] (Frank [1616], [1731]; at least some of the information is collected by a software agent that operates on behalf of an entity that is not the user corresponding to the event, such as a software agent of another user that shares the experience corresponding to the event with the user, is in the vicinity of the user corresponding to the event when the user has the experience corresponding to the event, and/or is in communication with the user corresponding to the event…, [1740]; information about objects and/or devices in the vicinity of a user may be used to determine what experience a user is having. Knowing what objects and/or devices are in 
store an association between the context and the first health data in a computer memory Frank: [1601]; a sensor may store data it collects and/processes (e.g., in electronic memory), [1834]; the protocol may dictate what type of security measures must be implemented when storing certain types of data (e.g., usage of certain encryption algorithms), [1839], [1919]-[1920]; the collection module is configured to retrieve at least some of the measurements from one or more databases that store measurements of affective response of users… the one or more databases may involve distributed storage (e.g., cloud-based storage). In another example, the one or more databases may involve decentralized storage (e.g., utilizing blockchain-based systems), [2913], [2915]; one module may perform an operation and store the output of that operation in a memory device to which it is communicatively coupled),
wherein determining whether the second person was in a physical location proximal to the first person is based on a short-range wireless communication … a computing device of the second person whose anonymized health data is used for the correlation of the first health data and a computing device of the first person Frank discloses removing users some personal and measurement data [interpreted as second person whose anonymized health data] and discloses 
However Frank does not expressly disclose using the second anonymized person data to determine the health condition of the first person and determining proximity of users based on short-range wireless communication between the first person computing device and the second person computing device.
Redei teaches 
determining whether the abnormality is an actual health problem based on the correlation between the first health data and the second person's anonymized health data Redei discloses anonymizing patients data and using the anonymized data of a patient [first person] to associate with another patient anonymized data [second person] to determine the health condition of the patient (Redei [0043];  [0099]; The data aggregation unit 924 may be configured to store the anonymized patient data and to store anonymized data of at least one other patient, [0100]; The data analytics unit 926 may be configured to analyze the patient data using other patient data from within the social network 910), [0100]; The data analytics unit 926 may be configured to analyze the patient data using other patient data from within the social network 910, in particular from data aggregation unit 924. For example, in some embodiments, the patient data may include biomarkers. By analyzing the biomarkers of the patient data in relation to biomarkers from data from other patients or healthy individuals, information concerning the patient may be determined).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frank to incorporate using a the second user anonymized health data to determine the health statues of the first person, as taught by 
The combination of Frank and Redei teaches anonymizing health data of users and using short-range wireless communication protocol (e.g. Bluetooth) to transmit data to identify devices in the vicinity [proximity] of the user [first person] (Frank: [1733], [1740]), but does not expressly discloses determining proximity of users based on short-range wireless communication between the first person computing device and the second person computing device.  
Reeve teaches
wherein determining whether the second person was in a physical location proximal to the first person is based on a short-range wireless communication between a computing device of the second person …and a computing device of the first person Reeve discloses detecting proximity of the first and second person devices being in a physical location using short-range communication (e.g. Bluetooth, NFC, etc.) between the two devices (Reeve: [col. 4, line 5-13]; A short-range proximity detector on the device triggers the storage of position data for the current location of the device. For example, the short-range proximity detector may comprise a near field communications (NFC) interface. Other short-range wireless technologies, e.g. Bluetooth® may be utilized. By simply bringing two mobile devices into close proximity with one another, the devices can be "paired" (connected), [col. 6, line 34-39], [col. 7, line 28-43]
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Frank and Redei to incorporate determining proximity using short-range communication between the second person device and the first person device, as taught by Reeve which may help to determine and tagging location of devices (Reeve: [col. 3, line 9-10]).
 since the claimed invention is only a combination of identifying devices in the same location or vicinity (proximal) of a user device using short-range communication to a hub which would have performed the same function of communicating between devices in combination as each did separately. Frank teaches using short-range communication protocol for determining a location of other devices in the vicinity (proximity) of the user device and determine the user data while using proximity between two device as taught by Reeve would perform that same function Frank for obtaining data related to the user, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Regarding Claim 9 (Original), the combination of Frank, Redei, and Reeve teaches the computer system of claim 8, wherein execution of the program instructions further configures the computer system to: identify the context based on a time at which the first health data about the person was measured from the person (Frank: [1584], [1667], [1669]; an experience a user has may involve visiting a certain location during a certain period of time, [1670]; an experience a user has may involve visiting a certain location for a certain duration, [1671]; an experience a user has may involve engaging in a certain activity during a certain period of time).

Regarding Claim 10 (Original), the combination of Frank, Redei, and Reeve teaches the computer system of claim 8, wherein execution of the program instructions further configures the computer system to: identify the context based on a physical location at which the first health data about the person was measured from the person (Frank: [0179]; a measurement of affective response of a user that corresponds to an experience of being at a location may be taken while the user is at the location and/ or shortly after that time [0181]; a location may refer to a place in the physical world. A location in the physical world may occupy various areas in, and/or volumes of, the physical world, [0182]-[0187], [1667], [1668]; an experience a user has may involve engaging in a certain activity at a certain location, [1669]; an experience a user has may involve visiting a certain location during a certain period of time, [1671]-[1672]).

Regarding Claim 12 (Previously Presented), the combination of Frank, Redei, and Reeve teaches the computer system of claim 8, wherein execution of the program instructions further configures the computer system to: 
extract an activity of the first person associated with the first person from a credit card transaction (Frank: [1743]; Information in various accounts maintained by a user (e.g., digital wallets, bank accounts, or social media accounts) may be used to provide context, [2006]; indications of experiences the user had may include information regarding purchases the user made. Examples of such information may include: bank and/or credit card transactions, e-commerce transactions, and/or digital wallet transactions).

Regarding Claim 13 (Original), the combination of Frank, Redei, and Reeve teaches the computer system of claim 8, wherein execution of the program instructions further configures the computer system to: 
identify the context based on a digital payment associated with the first health data about the person (Frank: [1743]; Information in various accounts maintained by a user (e.g., digital 

Regarding Claim 14 (Original), the combination of Frank, Redei, and Reeve teaches the computer system of claim 8, wherein execution of the program instructions further configures the computer system to: identify the context based on a social media activity of the first person (Frank: [1642]; In still another embodiment, the affective value corresponding to the event may be derived from a communication of the user regarding the event. Optionally, deriving the affective value may involve using semantic analysis to determine the user's sentiment regarding the event from a conversation (voice and/or video), comment on a forum, post on social media, and/or a text message, [1743]; Information in various accounts maintained by a user (e.g., digital wallets, bank accounts, or social media accounts) may be used to provide context).

Regarding Claim 15 (Currently Amended), Frank teaches a computer program product, comprising:
a computer readable storage medium having programming instructions embodied therewith (Frank: [0196], [1877]), the program instructions executable by a computer cause the computer to:
determine a first health data about a first person Frank discloses using set of sensors device(s) connected via internet of things for collecting measurements of a first user health data or physiological signals (Frank: [0439], [0460]; the score may be based on measurements of one 
determine whether there is an abnormality of the first health data relative to a baseline data about the person's health Frank discloses events corresponding to measurement of affective response which is reflection of an experience a user is having as such the affective response is corresponding to detected physiological signals (e.g. a heart rate level) provided by sensors that determines difference between affective response (e.g. a heart rate level) and a baseline value and determine also wellness of the user using a wellness threshold/baseline where a change in the physiological signal is compared to the baseline which is identifying any abnormalities related to the physiological data [first health data] (Frank: [0179], [0439], [0462], [0475]; the wellness-threshold represents a change, to a certain extent, to one or more physiological signals. In one example, the wellness-threshold may correspond to an increase of at least 2° F. in the body temperature. In another example, the wellness threshold may correspond to an increase of at least 10 beats-per-minute to the heart rate. Additionally or alternatively, the wellness-threshold may represent a certain affective value, such as a value on a scale of 1 to 10 indicating how well a person feels. Optionally, the wellness-threshold is below the average value and/or baseline value users have when they are not sick, [1568]-[1570], [1600], [01583], [1738]),
upon determining that there is an abnormality of the first health data, using a rules engine or cognitive system to identify a context present when the first health data was present for the first person Frank discloses a determination of changes in affective response measurement obtained by physiological signal changes [abnormality] of a user where affective response indicates emotions measurement, i.e. positive or negative, implicated by physiological changes of the user responding to an event and an experience that a user had. Frank discloses determining a user event utilizing Bayes' rule, cognitive systems, and/or different other algorithms for identifying event surrounding condition or event circumstances/situation [interpreted as context] to include location, time, environmental, behavior, etc. as such collecting data from various sources such as the user device, other devices, third party information, etc. for evaluating the present situation and identify the event condition [context present] such as using an imaging sensor images to identify the what the user was paying attention to [context] that reflected on the user emotion and based on the experience determined, the context data is provided (Frank: [0360], [0460]-[0462], [0477], [1562], [1580], [1583]; when a measurement of affective response is relative, i.e., it represents a change in a level of a physiological signal and/or a behavioral cue of a user, then the direction of the change may be used to determine whether the measurement is positive or negative…, [1588], [1600], [1678]; An event may have additional corresponding attributes that describe the specific instantiation of the event in which the user had the experience, [1691], [1699], [1731]; Identifying events may involve utilizing information of one or more of various types of information and/or from one or more of various sources of information… This information may be used to provide context that can help identify … the experience corresponding to the event, and/or other properties corresponding to the event …, [1738]; the measurements of affective response may be used to determine a change in the 
identifying the context based on an anonymized health data of a second person who was proximal to a physical location of the first person Frank discloses measurements of affective response being determined by a changes of physiological information of a person and identifying the context of a user [person person] based on using another user [second person] or a group of users information being at the same location or in the vicinity [interpreted as proximal] as the first user such as being at the same hotel or restaurant where using the context of other users involves removal of at least some of the personal information [interpreted as anonymizing] of the users measurements (Frank: [0308], [0326], [0336], [0359], [0360]; the measurements of at least some of the users from the crowd 500 to being at the location 512 include measurements of the at least some of the users while they were at the location each having-what could be characterized as---different experiences while at the location, [0460], [0839]-[0840], [1616]; processing measurements of affective response of users involves removal of at least some of the personal 
using the second person's anonymized health data to correlate with the first health data Frank discloses removal of users personal information [interpreted as anonymizing] from measurement data [interpreted as health data], monitoring and collecting a user [interpreted as first person] information and performing collection process for another/other user [interpreted as second person] in a vicinity of the user and using the other user [interpreted as second person] experience measurement that correspond [interpreted as correlating] to an event of the user [interpreted as first person] (Frank [1616], [1731]; at least some of the information is collected by a software agent that operates on behalf of an entity that is not the user corresponding to the event, such as a software agent of another user that shares the experience corresponding to the event with the user, is in the vicinity of the user corresponding to the event when the user has the 
store an association between the context and the first health data in a memory of the computer (Frank: [1601]; a sensor may store data it collects and/processes (e.g., in electronic memory), [1834]; the protocol may dictate what type of security measures must be implemented when storing certain types of data (e.g., usage of certain encryption algorithms), [1839], [1919]-[1920]; the collection module is configured to retrieve at least some of the measurements from one or more databases that store measurements of affective response of users… the one or more databases may involve distributed storage (e.g., cloud-based storage). In another example, the one or more databases may involve decentralized storage (e.g., utilizing blockchain-based systems), [2913], [2915]; one module may perform an operation and store the output of that operation in a memory device to which it is communicatively coupled),
wherein determining whether the second person was in a physical location proximal to the first person is based on a short-range wireless communication … a computing device of the second person whose anonymized health data is used for the correlation of the first health data and a computing device of the first person Frank discloses removing users some personal and measurement data [interpreted as second person whose anonymized health data] and discloses using protocols of Bluetooth, NFC, etc., which are classified under short-range wireless communication protocols (Frank: [1616], [1733], [1740]).
However Frank does not expressly disclose using the second anonymized person data to determine the health condition of the first person and determining proximity of users based on short-range wireless communication between the first person computing device and the second person computing device.
Redei teaches 
determining whether the abnormality is an actual health problem based on the correlation between the first health data and the second person's anonymized health data Redei discloses anonymizing patients data and using the anonymized data of a patient [first person] to associate with another patient anonymized data [second person] to determine the health condition of the patient (Redei [0043];  [0099]; The data aggregation unit 924 may be configured to store the anonymized patient data and to store anonymized data of at least one other patient, [0100]; The data analytics unit 926 may be configured to analyze the patient data using other patient data from within the social network 910), [0100]; The data analytics unit 926 may be configured to analyze the patient data using other patient data from within the social network 910, in particular from data aggregation unit 924. For example, in some embodiments, the patient data may include biomarkers. By analyzing the biomarkers of the patient data in relation to biomarkers from data from other patients or healthy individuals, information concerning the patient may be determined).

The combination of Frank and Redei teaches anonymizing health data of users and using short-range wireless communication protocol (e.g. Bluetooth) to transmit data to identify devices in the vicinity [proximity] of the user [first person] (Frank: [1733], [1740]), but does not expressly discloses determining proximity of users based on short-range wireless communication between the first person computing device and the second person computing device.  
Reeve teaches
wherein determining whether the second person was in a physical location proximal to the first person is based on a short-range wireless communication between a computing device of the second person … and a computing device of the first person Reeve discloses detecting proximity of the first and second person devices being in a physical location using short-range communication (e.g. Bluetooth, NFC, etc.) between the two devices (Reeve: [col. 4, line 5-13]; A short-range proximity detector on the device triggers the storage of position data for the current location of the device. For example, the short-range proximity detector may comprise a near field communications (NFC) interface. Other short-range wireless technologies, e.g. Bluetooth® may be utilized. By simply bringing two mobile devices into close proximity with one another, the devices can be "paired" (connected), [col. 6, line 34-39], [col. 7, line 28-43]
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Frank and Redei to  which may help to determine and tagging location of devices (Reeve: [col. 3, line 9-10]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Frank and Redei to apply the short-range communication to pair devices based on proximity, as taught by Reeve since the claimed invention is only a combination of identifying devices in the same location or vicinity (proximal) of a user device using short-range communication to a hub which would have performed the same function of communicating between devices in combination as each did separately. Frank teaches using short-range communication protocol for determining a location of other devices in the vicinity (proximity) of the user device and determine the user data while using proximity between two device as taught by Reeve would perform that same function Frank for obtaining data related to the user, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Regarding Claim 16 (Original), the combination of Frank, Redei, and Reeve teaches the computer program product of claim 15, wherein the program instructions executable by the computer further cause the computer to: anonymize information about a second person used in determining the context Frank discloses removing different users personal information [interpreted as anonymize information about a second person] when used to correlate results (Frank: [1616]; processing measurements of affective response of users involves removal of at least some of the personal information about the users from the measurements prior to measurements being transmitted (e.g., to a collection module) or prior to them be utilized by 

Regarding Claim 17 (Preciously Presented), the combination of Frank, Redei, and Reeve teaches the computer program product of claim 15, wherein the program instructions executable by the computer further cause the computer to: determine whether the abnormality occurs repeatedly when the first person is at a physical location (Frank: [0179], [0219] In other embodiments, being at the certain location, and/or having an experience at the certain location, may involve being in the certain location during a certain period of time. Thus, for example, at least some of the measurements from among the measurements 501 used to compute the location score 507 are measurements that correspond to events in which the users were at the certain location during a certain period of time. For example, the certain period of time may be a recurring period of time that includes at least one of the following periods: a certain hour during the day, a certain day of the week, a certain day of the month, and a certain holiday, a certain a season of the year, and a certain month of the year, [1667]).

Regarding Claim 18 (Preciously Presented), the combination of Frank, Redei, and Reeve teaches the computer program product of claim 15, wherein the program instructions executable by the computer further cause the computer to: determine whether the abnormality occurs repeatedly at a particular time of day, week, or month (Frank: [0179], [0219] In other embodiments, being at the certain location, and/or having an experience at the certain location, 

Regarding Claim 19 (Original), the combination of Frank, Redei, and Reeve teaches the computer program product of claim 15, wherein the program instructions executable by the computer further cause the computer to: store the association between the context and the first health data in an electronic medical record (EMR) of the first person Frank discloses a user account includes medical record database and storing users data in one or more databases (Frank: [1601]; utilizes a database storing descriptions of events and corresponding values of measurements of affective response… may also be utilized to compute a baseline corresponding to an event, [1608], [1715], [1743]; an account may include medical records including genetic records of a user (e.g., a genetic profile that includes genotypic and/or phenotypic information…, [1834]; the protocol may dictate what type of security measures must be implemented when storing certain types of data (e.g., usage of certain encryption algorithms), [1839], [1919]-[1920], [2913], [2915]).


Regarding Claim 20 (Original), the combination of Frank, Redei, and Reeve teaches the computer program product of claim 15, wherein the program instructions executable by the computer further cause the computer to: determine the baseline data about the person's health from an electronic medical record (EMR) for the person Frank discloses building a user profile that includes medical records and conditions and using measurement obtained and stored in user’s record database to determine baseline data (Frank: [0339], [0475], [1334]; a profile of a user, such as a profile from among the profiles 504 may include various values, each of may be characterized as being one or more of the following: a demographic characteristic of the user, a genetic characteristic of the user, a static attribute describing the body of the user, a medical condition of the user…, [1569], [1582], [1601]; utilizes a database storing descriptions of events and corresponding values of measurements of affective response… may also be utilized to compute a baseline corresponding to an event, [1606]; a baseline affective response value may be derived from one or more measurements of affective response in various ways … a measurement of the heart-rate of a user taken before the user has an experience may be used as the baseline affective response value of the user…, [1608]; the stored measurements and/or values derived from at least some of the stored measurements may be retrieved from the database and utilized as baseline affective response values, [1715], [1743]; an account may include medical records including genetic records of a user (e.g., a genetic profile that includes genotypic and/or phenotypic information).

Regarding Claim 21 (Previously Presented), the combination of Frank, Redei, and Reeve teaches the computer-implemented method of claim 1, wherein the short-range communication comprises at least one of: a Bluetooth® protocol, a Nearfield Communication (NFC) protocol, or a Digital Enhanced Cordless Telecommunications (DECT) protocol (Frank: [1545]; to transmit data, the sensor may use various forms of wired communication and/or wireless communication, such as Wi-Fi signals, Bluetooth, cellphone signals, and/or near-field communication (NFC) radio signals, [1733]; detecting who the user is with may be done utilizing transmissions of devices of the people the user is with (e.g., Wi-Fi or Bluetooth signals their devices transmit, [1740]; Information about the objects and/or devices in the vicinity of a user may come from various sources … the objects or devices may transmit information via Wi-Fi or Bluetooth signals. Optionally, some of the objects and/or devices may be connected via the Internet (e.g., as part of the Internet of Things)).


Response to Amendment/Argument
Applicant's arguments filed 06/15/2021 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive for at least the following reasons: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 9-30. 
In response to the applicant argument that “It is respectfully submitted that, as explained above, claim 1 provides for an improved computing device that is capable of remote harvesting of health data by way of a network of IoT sensor devices to not only (i) determine whether there is an abnormality, but also (ii) to confirm that it is indeed a health concern”, as recited, Examiner disagrees. The applicant spec’s recite “The computing system determines that there is an abnormality of the health data relative to a baseline data about the person's health” (Applicant, para 0003), “Information from a person's EMRs may serve as a baseline for that person's health McRO Memo such that the improvement disclosed in the memo is not limited in the operation of a computer or a computer network per se, but may also be claimed as a set of rules, Examiner respectfully disagree. McRO, is directed towards setting of morph weights (relating to facial expressions as an animated character speaks) and transition parameters between phonemes (relating to sounds made when speaking). The invention of McRO improved computer animation through the use of specific rules that reflected on the computer graphics, enabling the automation of specific animation tasks that previously could not be automated and previously required human artists to make subjective determinations, and thusly deemed the invention as being directed towards an improvement of computer-related technology. In contrast, the present invention is directed towards determining a status of an individual health (i.e. comparing collected data if different than baseline/medical knowledge database) while disclosing a use of rule on a high level of generality, see (Applicant 0021, 0050). Furthermore, as stated above, unlike the invention of McRO, the present invention does not improve a computer-related technology, but rather monitors health events/outcomes, that is, the present invention represents improvements addresses healthcare administration problems, such as diagnosing a patient, rather than McRO.
In response to the applicant argument that “the remote harvesting of health data by way of IoT sensor devices and the determination of context of an abnormality from a central station cannot be practically performed in the human mind”, as recited, Examiner disagree as according to the new 2019 guidance that the courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. See 84 Fed. Reg. at 52 n. 14. The claimed concept of the invention is still performed by a generic computer or using a generic computer to perform the concept and the courts have repeatedly found the merely adding general purpose computing devices as tools to carry out an abstract idea is insufficient to transform an abstract idea into patent-eligible subject matter. See MPEP 2106.04(a)(2)(lll)(A), MPEP 2106.04(a)(3)(III)(A)(B). Therefore the invention as a whole is directed to a mental process.
Applicant argued that the application recite using sensors positioned to collect information refereeing to the court case in Thales Visionix, Inc. v. The United States, as such the sensor devices collects data from different sources such as patient, context to include additional device data (second person device), compare and correlate the data which are steps that can be practically performed in the human mind. As explained in the rejection that the steps are reciting a process that a healthcare practitioner may follow when diagnosing a patient by collecting and comparing the patient known data to determine a health issue which are concepts performed in the human mind (including an observation, evaluation, judgment, opinion), see MPEP 2106.04(a)(2)(III)(C) and MPEP 2106.04(a)(2)(III)(A), Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011).
See 84 Fed. Reg. at 52 n. 14.
Therefore, claim 1 is directed to an abstract idea as such subject matter ineligible.

In response to the applicant argument that the claim recites additional elements that integrates the exception into a practical application of determining whether an identified abnormality is a health concern and effect a particular treatment of prophylaxis for a disease or medical condition stating that “the teachings herein transform a computing device into a particularly configured machine that is able to provide a practical application of a particular treatment or prophylaxis for a medical condition of a user” as recited, Examiner respectfully disagree. As explained in the 2019 PEG, the evaluation of Prong Two requires the use of the see MPEP 2106.04(d)(2). In response to the argument “It is also respectfully submitted that there should not be a default assumption that the first step of the Mayo analysis is satisfied for claims that may relate to software and/or algorithms. … the computing device to not only identify an abnormal medical condition but also a reason thereof”, as recited and referencing in Enfish for determining improvement to a computer technology. Collecting data that is related to the patient physiological and contextual information to a normality or abnormalities of the patient does not improve a system and does not improve a technical issue rather an administration issue and does not alter any technical parameter and does not have any influence on operations of any technical entity.
In response to the Applicant argument for the use of sensors which is similar to the sensors of Thales Visionix, Thales Visionix, Inc. v. The United States, where the sensors of Thales Visionix used to analyze status of remote network objects, Examiner explained the difference between the uses of sensors in the present case in comparison Thales Visionix. The use of sensors in Thales Visionix, by applying a mathematical formula using angular rate sensors to improving tracking system of a user, and data obtained by the inertial sensors, which are specific portable wearable sensors consisting of a very small box containing a variable organization of a 3D sensing unit, obtaining the orientation of the object relative to the moving platform by Thales Visionix. Examiner finds the claim recites data collected using additional sensors which is a conventional process for collecting data using generic sensors while the sensors in Thales Visionix are used in a particular arrangement to derive a navigation equations which is directed to a non-conventional way of utilizing sensors in measuring relative position and orientation of a moving object in a moving frame. Therefore, it is respectfully submitted that the claimed invention is not analogues to that of in Thales Visionix, Inc. Hence, the applicant argument that “The Office Actions to date have not provided any articulated line of reasoning with a rational underpinning to substantively distinguish the subject matter eligibility of Thales Visionix from the claimed subject matter. Accordingly, Thales Visionix is directly applicable”, as recited, Examiner disagree as the mentioned above identifies that the sensors in the present claim are merely used as a tool to perform an existing process of gathering data.
Therefore, claim 1 is not directed to a practical application.

In response to the Applicant argument that the claims include improvements to another technology or technical filed arguing that the features of claim 1 of determining health data by a remote device to determine abnormality relative to baseline and context to include a second 
Applicant argues further “the claimed solution is necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks"… The solution as recited in claim 1 includes the determination of an abnormality in the health of a person and understanding the context of the abnormality by IoT sensors. In this way, a reason for the abnormal health condition of a person can be identified remotely by a computing device and false alarms avoided”, as recited, is a process that is significantly more that an abstract idea directing the argument as similar to DDR Holdings, LLC v. Hotels.com, Examiner disagree. Although the Applicant argued that the Office Action interpretation of the scope of DDR Holdings is unnecessarily narrow, Examiner provided a more explicit interpretation as such highlighting why the DDR Holdings patent provides significantly more that an abstract idea. As mention the court case of DDR Holdings, LLC v. Hotels.com is directed to generating a composite web page that combines certain visual elements of a "host" website with content of a third-party merchant providing DDR's patent on its webpage display technology which provides is a potential advantages of making two web pages look alike. DDR Holdings did not disclose any non-conventional technology but were 101 patent eligible because they used known information in combination of conventional technology to present the information in a new form. While in contrast, the claimed invention is directed to collecting and communicating (receiving/sending) a user/patient data over the network and using the data to determine a health issue. Therefore nothing in the claims is reciting any improvement to the technology to overcome a technical problem. Therefore, Examiner finds that the claimed court case in not analogues to the claimed invention. 
In response to the Applicant argument regarding alleged the claimed invention provide improvement arguing that an improvement is not limited in the operation of a computer or a computer network per se, but may also be claimed as a set of rules, referencing to the improvement disclosed in McRO Memo, Examiner disagree. In addition, as explained in the Office Action the Examiner response was addressing the substance of the arguments but not a wholesale as Applicant recited. To clarify addressing the applicant argument alleging that the present invention is patent eligible because it is properly analogized to the invention of McRO, satisfying both factors of the McRO Memo, first, the specifications nor the drawings of the present invention proved any indication how the claimed invention improves technology. Second, the claims are reciting a process of gathering data to be analyzed and determine if a McRO improved computer animation through the use of specific rules, and complex process for relating facial expression with an animated character while speaking, which is recognized as directed towards an improvement of computer-related technology. In contrast, the present invention is directed towards determining collecting and analyzing known data to determine a health condition while disclosing a use of rule on a high level of generality, see (Applicant 0021, 0050). Furthermore, as stated above, unlike the invention of McRO, there is no indication that the present invention improves a computer-related technology, but rather monitors health events/outcomes - that is, the present invention represents improvements addresses healthcare and healthcare administration problems rather than technological problems. Hence, the present invention is not properly analogized to the invention of McRO. 
In response to the applicant argument “claim 1 still recites patent-eligible subject matter because it recites a combination of features that, when viewed as a whole, amount to "significantly more" than the alleged abstract idea”, as recited, the specification expressly discloses that the additional elements (i.e. processor and memory) are well understood, routine, and conventional in nature “The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present disclosure” (Applicant, para 93). Applicant further 
In response to the applicant argument that claim 1 includes features that are unconventional and qualify as “significantly more” when they include limitation other than what is well- understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, see Mayo v. Prometheus. Examiner points that the court case Mayo v. Prometheus is directed to a treatment of a disease through a method of giving a drug to a patient, measuring metabolites of that drug, and deciding whether to increase or decrease the dosage of the drug which is a non-conventional step(s) providing a useful application. In contrast the claimed invention is directed to collect patient data, compare them against baseline from the patient medical records and decide if any values are different than baseline but does not incorporate any treatment for the/a patient. Applicant also argues that “These steps are unconventional because they provide an improvement in the technology and/or technical field of a remote computerized determination of a medical condition and identification of a reason for an abnormality”, as recited, Examiner disagree. As explained above that the present invention discloses a conventional steps of gathering data to be analyzed and determine a connection. While Applicant argued that “these claimed features reduce the amount of 
In response to the applicant argument with emphasis to Berkheimer Memorandum “only when the examiner can readily conclude that the element(s) is widely relevant or in common use in the relevant industry” of whether a technology is well-understood, routine and conventional. Examiner asserts that the present case claim feature, “store[ing]” and the feature simply restates what already determined is an abstract idea while the step “store[ing]” is analyzed as an additional elements. In response to the Applicant regarding the Office Action conceding to the features asserted as unconventional, Examiner has advised the Applicant in the Advisory action of such ‘typo’ and affirms to the analysis as the features disclosed in the claim are conventional process.    
In response to the applicant argument that using short-range wireless communication to determine context after abnormality detected and correlate the data, Examiner asserts the claimed feature is a process evaluated as an abstract idea while the recitation of the short-range wireless communication is analyzed as an additional element amount to no more than a tool for collecting data which are evaluated under additional elements and adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses a computer as a tool to perform the abstract idea amount to no more than generic computer components (sensors, short-range wireless communication (i.e. Bluetooth and NFC)) that are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment. Moreover, the additional element in the claim limitations such as “store[ing]” have been re-evaluated under the 
Therefore, improving data collection by producing and managing data in a way such as in this case the contextual data of one or more patient, is not an ordered combination of elements that is significantly more than the judicial exception, See: MPEP § 2106(f).
In response to the Applicant Argument that the office action has not met the burden of a Prima Facie case of ineligibility arguing that each claim should provide explanation of unpatentability. Examiner asserts that each dependent claims has been analyzed individually as per the Alice/Mayo framework and the 2019 Guidance and the dependent claims as part of the abstract idea reciting similar steps of the independent claims of determining based on a known provided data abnormalities and identifying information related to abnormality and context which have been analyzed as part of the abstract idea. Dependent claims recited additional elements, such as “store[ing]”, have/has been analyzed under Step 2A-P2 and 2B. Therefore applicant argument is unpersuasive.
Hence, Examiner remains the 101 rejections of claims 1-4, 6-10, and 12-20, which have been updated to address Applicant's amendments and remarks. The 101 rejection is found to be unpersuasive and is maintained.
  
Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 30-44 in regards to claim(s) 1 have been fully considered but are not persuasive.
In response to applicant's argument that the reference “Frank” may determine “context” but there is no suggestion that there is an identification of context in response to an initial determination of see, Applicant para [04, 50]. The Applicant referring to the process of Fig. 3 discloses when an abnormality has been identified 306, the process moves to step 308 which is identifying context. Applicant argument that both acts are separate from each other in which it not disclosed or remotely suggested by Frank. The steps in Fig 3 which illustrates a process of data collection in a time series where the collection of context data is a step following the determination of a user abnormality and if no abnormality is determined, the system does not collect context data. Examiner asserts that the steps under the broadest reasonable interpretation are similar to the teaching of Frank such as in [1794] and [1830] that are disclosing a context information is given based on an experience the user had that is identified by measurements taken during an event which is an interpretation implicating that if context information is provided following od detecting an experience and that indicating a process of obtaining context after or during an experience happening or detected.  As such the process is disclosing steps that the context information is provided when the user is having an experience while if no experience is taking a place, no context will be provided.
As for the Applicant providing Fig 2 in support of the argument, that insight module 218 refers to the separate context data 210 if abnormality is initially detected, Examiner respectfully disagree. Examiner asserts that the Applicant Fig. 2 is disclosing components architecture of the system and process flow but does not specify any order of data flow from the abnormality 216 and context 210 to insight module 218. Therefore, Examiner finds that the Applicant argument 
In response to the Applicant argument that Frank does not discloses or suggest the process is remotely, Examiner respectfully disagree. Frank [1545], [1733], [1822], [2929], [Fig. 2a, 60, 68, 87b] discloses a process implemented using a user(s) devices such as wearable devices that communicate with a hub or cloud and using wireless communication protocols where execution of the programs may be done on a cloud server where the collected data from the users is processed on a cloud server disclosing at one or more user or a crowd in a remote location such as airplane and each user sensor data is provided and communicated through a server or a cloud. The context data such as location is also provided to a network server. 
In response to the Applicant argument that “the Specification of the present application, in view of which claim 1 is to be evaluated, explains that the correlation in time and space can be determined in different ways”, as recited, Examiner respectfully disagree. The steps for the correlation of data is spate from identifying proximity of two or more persons. Applicant reciting par [48] does not provide any correlation rather identifying proximity of individuals. Examiner accordingly has added citations from “Frank” [1737], [1740], [1757] [1815], [2096], disclosing identifying individuals in the vicinity of a user which is interpreted as identifying proximity of individuals in a physical location as such using the context of the identified individual to share information associated with an experience the user had. In response to the argument that Frank does not discloses using short-rang communication between first user device and second user device to determine proximity, Examiner has added a new reference “Reeve” teaching the feature of determining proximity between two device using short-rage communication protocol(s).
 teach the claim limitations. Therefore, in response to applicant's arguments against the reference “Frank” individually, one cannot show nonobviousness by arguing references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
As such, the argument for the amended claim 1 has been addressed and found to be moot. The 103 rejections of independent claims 1, 8, and 15 and their dependent claims are maintained.


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2015/0363563	Methods and Systems for Automated Deployment of Remote Measurement, Patient Monitoring, and Home Care And Multi-Media Collaboration Services in Healthcare and Telemedicine 
US 2014/0191872	Information Processing Apparatus, Information Processing Method, and Program
The references are relevant since it discloses determining a state of a target user via collecting the user health data using sensors, obtaining surrounding data (context), and information corresponding to users proximal to the target user and correlate the data to determine the state of the target user.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALAAELDIN M ELSHAER/Examiner, Art Unit 3626                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Fonte (US2014/0114618A1), [0050]; Krishnan (US2005/0059876A1), [0031], [0039]-[0042]; Lavi (US2015/0265162A1) [0233];